                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                    UNITED STATES DISTRICT COURT

                                   9                                   NORTHERN DISTRICT OF CALIFORNIA

                                  10                                           San Francisco Division

                                  11       DIANE CARLSON,                                    Case No. 18-cv-03107-LB
                                  12                      Plaintiff,
Northern District of California
 United States District Court




                                                                                             ORDER GRANTING PLAINTIFF’S
                                  13               v.                                        MOTION FOR SUMMARY
                                                                                             JUDGMENT AND REMANDING CASE
                                  14       NANCY A. BERRYHILL,
                                                                                             Re: ECF Nos. 17 & 18
                                  15                      Defendant.

                                  16

                                  17                                            INTRODUCTION

                                  18         Plaintiff Diane Carlson seeks judicial review of a final decision by the Commissioner of the

                                  19   Social Security Administration denying her claim for disability benefits under Title II and Title

                                  20   XVI of the Social Security Act.1 She moved for summary judgment.2 The Commissioner opposed

                                  21   the motion and filed a cross-motion for summary judgment.3 Under Civil Local Rule 16-5, the

                                  22   matter is submitted for decision by this court without oral argument. All parties consented to

                                  23

                                  24

                                  25   1
                                        Compl. – ECF No. 1; Motion for Summary Judgment – ECF No. 17 at 1–2. Citations refer to
                                       material in the Electronic Case File (“ECF”); pinpoint citations are to the ECF-generated page
                                  26   numbers at the top of documents.
                                       2
                                  27       Motion for Summary Judgment – ECF No. 17.
                                       3
                                           Cross-Motion – ECF No. 18.
                                  28

                                       ORDER – No. 18-cv-03107-LB 
                                   1   magistrate-judge jurisdiction.4 The court grants the plaintiff’s motion, denies the Commissioner’s

                                   2   cross-motion, and remands for further proceedings.

                                   3

                                   4                                              STATEMENT

                                   5   1. Procedural History
                                   6         On August 22, 2012, the plaintiff, born on February 27, 1963, and then age 49, filed claims for

                                   7   social-security disability insurance (“SSDI”) benefits under Title II of the Social Security Act and

                                   8   supplemental security income (“SSI”) under Title XVI.5 She alleged neck pain, shoulder pain,

                                   9   pain, numbness, and tingling in the left hand, shooting pain in the left leg, carpal tunnel in both

                                  10   hands, diabetes, depression, blurry eye sight, and pain in the side of her shoulder.6 She alleged an

                                  11   onset date of May 31, 2012.7 She subsequently filed claims for SSDI benefits and SSI on October

                                  12   15, 2015, alleging an onset date of December 17, 2014.8 The Commissioner denied her claims
Northern District of California
 United States District Court




                                  13   initially and on reconsideration.9 The plaintiff requested a hearing.10

                                  14         On September 3, 2014, Administrative Law Judge Richard P. Laverdure (the “ALJ”) held a

                                  15   hearing in Oakland, California.11 Attorney Raymond Ugarte represented the plaintiff.12 The ALJ

                                  16   heard testimony from the plaintiff, vocational expert (“VE”) Malcolm Brodzinsky, and medical

                                  17   expert (“ME”) Anthony Francis.13 On December 17, 2014, the ALJ issued an unfavorable

                                  18

                                  19   4
                                           Consent Forms – ECF Nos. 12 and 13.
                                  20   5
                                           AR 101, 115, 205–06.
                                       6
                                  21       AR 101.
                                       7
                                           AR 115, 205–06.
                                  22   8
                                        AR 1045–54, 1055–56. The plaintiff filed her subsequent applications while her original application
                                  23   was pending appeal at the United States District Court level. See Remand Order, 3:15-cv-03922-EDL
                                       – AR 923–26. That case was remanded and the subsequent claims were consolidated pursuant to the
                                  24   Appeal Council’s remand order. See AR 930.
                                       9
                                           AR 132–36 (initial); AR 139–44 (reconsideration).
                                  25   10
                                            AR 146–47.
                                  26   11
                                            AR 38–100.
                                       12
                                  27        AR 38.
                                       13
                                            Id.
                                  28

                                       ORDER – No. 18-cv-03107-LB                         2 
                                   1   decision.14 The plaintiff appealed the decision to the Appeals Council on January 12, 2015.15 The

                                   2   Appeals Council denied her request for review on June 30, 2015.16

                                   3         The plaintiff filed an action with the court, which remanded the matter pursuant to the parties’

                                   4   stipulation.17 The Appeals Council consequently vacated the ALJ’s prior decision, finding that the

                                   5   ALJ did not “inquire or discuss occasional overhead reaching with the claimant’s right arm”

                                   6   during the September 2014 hearing.18 The Appeals Council thus instructed the ALJ to (1) give

                                   7   further consideration of the plaintiff’s maximum residual functional capacity (“RFC”) and provide

                                   8   sufficient evidentiary support for the same, and (2) obtain supplemental VE testimony regarding

                                   9   the effect of the assessed limitations on the plaintiff’s occupational base.19

                                  10         The ALJ conducted the remand hearings on October 26, 2017 and February 13, 2018.20

                                  11   Attorney Cyrus Saffa represented the plaintiff at both hearings.21 The ALJ heard testimony from

                                  12   the plaintiff, VE Susan Creighton Clevelle, VE Lawrence Hughes, and ME Ronald Kendrick.22
Northern District of California
 United States District Court




                                  13   The ALJ published an unfavorable decision on March 1, 2018.23 The plaintiff filed this action for

                                  14   judicial review and subsequently moved for summary judgment on October 25, 2018.24 The

                                  15   Commissioner opposed the motion and filed a cross-motion for summary judgment on November

                                  16   21, 2018.25

                                  17

                                  18

                                  19   14
                                            AR 20–36.
                                  20   15
                                            AR 18–19.
                                       16
                                  21        AR 1–6.
                                       17
                                            AR 923–26.
                                  22   18
                                            AR 929–30.
                                  23   19
                                            AR 930.
                                       20
                                  24        AR 901–22 (October 2017 hearing transcript); AR 861–900 (February 2018 hearing transcript).
                                       21
                                            AR 861, 901.
                                  25   22
                                            AR 861, 901.
                                  26   23
                                            AR 846–60.
                                       24
                                  27        Motion for Summary Judgment – ECF No. 17.
                                       25
                                            Cross-Motion – ECF No. 18.
                                  28

                                       ORDER – No. 18-cv-03107-LB                          3 
                                   1   2. Summary of Record and Administrative Findings

                                   2         2.1     Medical Records

                                   3               2.1.1   Alameda County Medical Center — Treating

                                   4         The plaintiff visited Alameda County Medical Center on various occasions between August

                                   5   2012 and January 2013.26 The records indicated that she had chronic neck and shoulder pain and

                                   6   degenerative-joint disease.27 She could not raise her left arm overhead due to shoulder pain and

                                   7   stiffness.28 She often described her pain as between 8/10 and 10/10.29

                                   8         On December 5, 2012, Yasmeen Haq, M.D., an internist, wrote a doctor’s note stating that the

                                   9   plaintiff could not return to work until June 3, 2013.30 Dr. Haq saw the plaintiff on December 26,

                                  10   2012 for shoulder pain.31 The plaintiff described her pain as 9/10.32 Dr. Haq prescribed 500 mg of

                                  11   hydrocodone-acetaminophen and 600 mg of ibuprofen to be taken as needed.33 She referred the

                                  12   plaintiff to neurosurgery and physical therapy.34
Northern District of California
 United States District Court




                                  13         On January 19, 2013, Jackie Bolds, M.D., an internist, saw the plaintiff regarding lab results,

                                  14   shoulder pain, and insomnia.35 Dr. Bolds referred the plaintiff to orthopedics for a steroid shot and

                                  15   recommended heat therapy, local anesthetic cream, acupuncture, and ibuprofen.36 She prescribed

                                  16   Ambien for the plaintiff’s insomnia.37

                                  17

                                  18

                                  19   26
                                            AR 476–546.
                                  20   27
                                            See, e.g., AR 506, 518.
                                       28
                                  21        AR 518.
                                       29
                                            See, e.g., AR 484, 494, 520.
                                  22   30
                                            AR 511.
                                  23   31
                                            AR 492–95.
                                       32
                                  24        AR 494.
                                       33
                                            AR 495.
                                  25   34
                                            Id.
                                  26   35
                                            AR 476–77.
                                       36
                                  27        AR 476.
                                       37
                                            Id.
                                  28

                                       ORDER – No. 18-cv-03107-LB                          4 
                                   1              2.1.2   Kaiser Permanente Medical Group — Treating

                                   2         The plaintiff was treated at Kaiser Permanente Medical Group various times between February

                                   3   2, 2013 and January 2, 2018.38

                                   4         On February 4, 2013, Carmina Isabel Ramos Dizon, M.D., a family-medicine specialist, saw

                                   5   the plaintiff for an annual checkup.39 Dr. Dizon diagnosed her with neck pain, prediabetes, atopic

                                   6   dermatitis, and shoulder-joint pain.40 Dr. Dizon noted that the plaintiff had been diagnosed with

                                   7   degenerative-joint disease and herniated cervical discs.41 The plaintiff had not tried physical

                                   8   therapy.42 Her pain had been occurring for three years.43 There was “no identifiable cause and it

                                   9   happened gradually.”44 The plaintiff had been told previously that she had a “frozen shoulder” and

                                  10   needed neck surgery.45 Her pain was trigged by movement.46 Dr. Dizon referred the plaintiff to

                                  11   rehabilitation and an MRI for her neck pain and referred her to physical therapy for both her neck

                                  12   and shoulder-joint pain.47 Dr. Dizon suggested lifestyle changes, such as diet and exercise, for the
Northern District of California
 United States District Court




                                  13   plaintiff’s prediabetes.48

                                  14         On February 8, 2013, physician assistant (“PA”) Justin Erich Brillo saw the plaintiff for left

                                  15   shoulder pain.49 She reported that her pain worsened with overhead motion.50 She had not

                                  16   attempted physical therapy.51 Padmaja Sista, P.T., a physical therapist, saw the plaintiff for a

                                  17
                                       38
                                  18        See AR 570–649, 655–73, 695–756, 776–834, 1169–1201, 1296–1851, 1853–2887.
                                       39
                                            AR 577–78.
                                  19   40
                                            AR 577.
                                  20   41
                                            AR 578.
                                       42
                                  21        Id.
                                       43
                                            Id.
                                  22   44
                                            Id.
                                  23   45
                                            Id.
                                       46
                                  24        Id.
                                       47
                                            AR 579.
                                  25   48
                                            Id.
                                  26   49
                                            AR 600.
                                       50
                                  27        Id.
                                       51
                                            Id.
                                  28

                                       ORDER – No. 18-cv-03107-LB                          5 
                                   1   cervical-spine evaluation on February 11, 2013.52 She noted that the plaintiff had “good”

                                   2   rehabilitation potential for her shoulder and neck pain.53 P.T. Sista recommended therapeutic

                                   3   exercise, functional-activity training, and group exercise.54 The plaintiff indicated that she did not

                                   4   want to proceed with physical therapy on a weekly basis due to a high co-pay.55

                                   5         Dr. Dizon saw the plaintiff for a follow-up appointment on March 5, 2013. Dr. Dizon noted

                                   6   that the plaintiff’s insurance did not cover physical therapy.56 The plaintiff refused physical

                                   7   therapy for her chronic neck pain.57 Dr. Dizon further noted that the plaintiff had no numbness,

                                   8   tingling, or weakness in her extremities.58 The plaintiff also had no joint tenderness, deformity, or

                                   9   swelling.59 Moreover, the plaintiff’s shoulder-injection relief lasted for only one day.60 Dr. Dizon

                                  10   reported that the plaintiff appeared “alert, well appearing, and in no distress.”61

                                  11         On April 1, 2013, Dr. Dizon saw the plaintiff for neck pain and carpal-tunnel syndrome.62 The

                                  12   plaintiff was advised to get neck surgery, but she refused.63 A spine-clinic doctor suggested that
Northern District of California
 United States District Court




                                  13   the plaintiff take pain medication and undergo acupuncture.64 Dr. Dizon recommended that the

                                  14   plaintiff follow up with the spine clinic for a second opinion about her neck pain.65 Dr. Dizon

                                  15

                                  16

                                  17
                                       52
                                  18        AR 602–05.
                                       53
                                            AR 603.
                                  19   54
                                            Id.
                                  20   55
                                            AR 603, 605.
                                       56
                                  21        AR 621.
                                       57
                                            Id.
                                  22   58
                                            Id.
                                  23   59
                                            Id.
                                       60
                                  24        Id.
                                       61
                                            Id.
                                  25   62
                                            AR 643–45.
                                  26   63
                                            See AR 643, 731, 792, 1311, 1489.
                                       64
                                  27        AR 643–44.
                                       65
                                            AR 644.
                                  28

                                       ORDER – No. 18-cv-03107-LB                         6 
                                   1   referred the plaintiff to a neurology lab for electromyography testing for her carpal-tunnel

                                   2   syndrome.66

                                   3         On April 8, 2013, PA Brillo saw the plaintiff for left-shoulder pain.67 The plaintiff reported

                                   4   that her pain was worse with “overhead motion” and “carrying weight.”68 A joint injection

                                   5   provided “little relief.”69 PA Brillo noted that the plaintiff had “tenderness to palpation over ac

                                   6   joint” in her left shoulder.70

                                   7         On May 29, 2013, Francis Alarico, P.T., a physical therapist, called the plaintiff to advise her

                                   8   regarding the chronic-pain program.71 The plaintiff did not answer.72

                                   9         In April 2014, Dr. Dizon advised the plaintiff regarding her prescription-medication use and

                                  10   informed her that she would need to take a urine test for continued use.73 The plaintiff responded,

                                  11   “why do [I] have to get tested. I refuse to do that. im usally [sic] in pain so i do need my medicine

                                  12   since therapy doesn’t work nor I want surge[r]y.”74
Northern District of California
 United States District Court




                                  13         On May 8, 2014, Dewate Sumetanon, M.D., a physical medicine and rehabilitation specialist,

                                  14   summarized the plaintiff’s neck- and shoulder-pain treatment history as follows: “Cerv[ical]

                                  15   surgery recommended, however pt never wants surgery for this. I recommended acupuncture, she

                                  16   went once and never returned. Referred to Chronic Pain Program last year, never showed up.

                                  17   Doesn’t do PT. Says she does nothing at home.”75 Dr. Sumetanon referred the plaintiff to

                                  18   acupuncture, as she indicated she was willing to try it again.76 He also referred her to a stress-

                                  19

                                  20   66
                                            AR 645.
                                       67
                                  21        AR 647.
                                       68
                                            Id.
                                  22   69
                                            Id.
                                  23   70
                                            AR 648.
                                       71
                                  24        AR 723.
                                       72
                                            Id.
                                  25   73
                                            AR 1501.
                                  26   74
                                            AR 1501–02.
                                       75
                                  27        AR 818–19.
                                       76
                                            AR 820.
                                  28

                                       ORDER – No. 18-cv-03107-LB                          7 
                                   1   reduction program.77 He encouraged home exercise and using heat and ice before and after

                                   2   exercise, respectively.78 The plaintiff declined physical therapy.79

                                   3         In October 2014, PA Brillo saw the plaintiff for left-shoulder pain.80 The plaintiff reported that

                                   4   her pain worsened with overhead motion.81 She declined a cortisone injection and requested a

                                   5   surgery consultation to discuss further treatment options.82

                                   6         Jun Matsui, M.D., an orthopedic surgery, consulted the plaintiff in February 2015 in

                                   7   preparation for her carpal-tunnel release.83 Dr. Matsui also noted that the plaintiff was at a “higher

                                   8   than usual” risk for persistent numbness due to her neck conditions.84

                                   9         As of November 17, 2016, the plaintiff was still pre-diabetic.85 She again was recommended to

                                  10   exercise regularly, lose weight, and eat a proper diet to prevent the development of diabetes.86

                                  11         On July 30, 2017, the plaintiff was treated for an ankle sprain.87 She received an x-ray of her

                                  12   ankle, was placed with a splint, and given crutches.88 She did not show up for a follow-up visit,
Northern District of California
 United States District Court




                                  13   which was scheduled for August 9, 2017.89

                                  14         In August 2017, the plaintiff attempted to fill her opioid medication early with Kevin Gerard,

                                  15   Hart, M.D., her primary-care physician.90 On September 25, 2017, the plaintiff received chronic-

                                  16

                                  17
                                       77
                                  18        Id.
                                       78
                                            Id.
                                  19   79
                                            Id.
                                  20   80
                                            AR 1862.
                                       81
                                  21        Id.
                                       82
                                            AR 1862–63.
                                  22   83
                                            AR 843–45, 1218–21.
                                  23   84
                                            AR 1221.
                                       85
                                  24        AR 2126, 2129–30.
                                       86
                                            AR 2129–30.
                                  25   87
                                            AR 2452–57.
                                  26   88
                                            AR 2455.
                                       89
                                  27        AR 2493.
                                       90
                                            AR 2503.
                                  28

                                       ORDER – No. 18-cv-03107-LB                          8 
                                   1   opioid treatment for her neck pain.91 She reported that her “depression symptoms [were] better”

                                   2   but complained of “drowsiness” from Celexa.92 The plaintiff stopped taking Norco when she was

                                   3   denied a refill.93 She reported Norco helped with her pain and helped her “function better.”94 She

                                   4   did not believe that stopping Norco caused her depression.95 Dr. Hart prescribed Hydrocodone-

                                   5   Acetaminophen for her pain.96 On November 17, 2017, Dr. Hart noted that the plaintiff attempted

                                   6   to refill her opioid medication five days early.97

                                   7         On November 17, 2017, Jennifer Anne Johnson, M.D., a rheumatologist, saw the plaintiff for

                                   8   chronic-pain disorder.98 The plaintiff reported “all-over body pain” and that she was not sleeping

                                   9   well due to pain.99 She received a cortisone injection for her left-trigger finger and was referred to

                                  10   a chronic-pain class.100 As of December 5, 2017, the chronic-pain-management clinic had

                                  11   attempted to contact the plaintiff four times regarding her referral.101 The plaintiff did not

                                  12   respond.102 Ultimately, the clinic closed her referral because she was contacted “multiple times by
Northern District of California
 United States District Court




                                  13   phone and secure MSG,” but the plaintiff did not return the calls.103

                                  14         On November 27, 2017, Dr. Hart noted again that the plaintiff sought early refills of Norco

                                  15   and Ambien.104

                                  16

                                  17
                                       91
                                  18        AR 2541–44.
                                       92
                                            AR 2541.
                                  19   93
                                            Id.
                                  20   94
                                            Id.
                                       95
                                  21        Id.
                                       96
                                            AR 2542.
                                  22   97
                                            AR 2564.
                                  23   98
                                            AR 2590–2600.
                                       99
                                  24        AR 2590.
                                       100
                                             AR 2593.
                                  25   101
                                             AR 2646; see also AR 2638.
                                  26   102
                                             AR 2638, 2646.
                                       103
                                  27         AR 2651.
                                       104
                                             AR 2605.
                                  28

                                       ORDER – No. 18-cv-03107-LB                           9 
                                   1               2.1.3   Omar C. Bayne, M.D. — Examining

                                   2         On February 22, 2013, Omar C. Bayne, M.D., an orthopedic surgeon, saw the plaintiff

                                   3   regarding her neck and left-shoulder pain.105 Dr. Bayne noted that the plaintiff had been diagnosed

                                   4   with cervical degenerative-disc disease and had been treated conservatively with pain medication,

                                   5   anti-inflammatory medications, and physical therapy.106 She had also been diagnosed with left-

                                   6   rotator-cuff calcific tendonitis and was given conservative treatment.107 Her neck pain was

                                   7   aggravated with “repetitive flexion, extension, rotation of her neck.”108 Her pain woke her up at

                                   8   night and “bother[ed]” her when she attempted to work with her left hand above shoulder level.109

                                   9         Dr. Bayne noted that the plaintiff was in no acute distress, oriented to time, place, and person,

                                  10   and well-groomed.110 She could squat, sit, and get up from a sitting to standing position without

                                  11   difficulty.111 He found that the plaintiff had “significant paracervical muscle spasms to palpation”

                                  12   and “tenderness to palpation over both trapezius muscles” with respect to her cervical spine.112
Northern District of California
 United States District Court




                                  13   She had a full range of movement in the right shoulder.113 Her left shoulder was “tender to

                                  14   palpation over the lateral acromion and left shoulder girdle muscles.”114 Her manual motor-

                                  15   strength testing was “5/5 in all muscle groups” in her upper extremities, except the “right shoulder

                                  16   girdle muscles were 4/5.”115 She had a “normal lordotic curve of her lumbar spine” and full range

                                  17   of movement in her hip, knees, and ankles.116

                                  18

                                  19   105
                                             AR 547–49.
                                  20   106
                                             AR 547.
                                       107
                                  21         Id.
                                       108
                                             Id.
                                  22   109
                                             Id.
                                  23   110
                                             AR 548.
                                       111
                                  24         Id.
                                       112
                                             Id.
                                  25   113
                                             Id.
                                  26   114
                                             Id.
                                       115
                                  27         Id.
                                       116
                                             Id.
                                  28

                                       ORDER – No. 18-cv-03107-LB                          10 
                                   1         Based on his examination, Dr. Bayne opined that the plaintiff could stand and walk “with

                                   2   appropriate breaks” for six hours in an eight-hour workday.117 She could sit, with appropriate

                                   3   breaks, for six hours in an eight-hour workday.118 He further found that

                                   4               Repetitive flexion, extension and rotation of her neck should be limited to
                                                   occasionally. Working with the left hand above the shoulder level should be limited
                                   5               to occasionally. There are no restrictions in performing bilateral repetitive finger,
                                   6               hand and wrist manipulations or bilateral repetitive hand tasks frequently. She
                                                   should be able to lift and carry 10 pounds frequently and 20 pounds occasionally.
                                   7               There are no restrictions on flexion, extension, bending, crouching, crawling and
                                                   stooping. She should be able to work in any work environment except on
                                   8               unprotected heights.119
                                   9               2.1.4   Jenny Forman, M.D. — Examining
                                  10         On August 1, 2013, Jenny Forman, M.D., a psychologist, saw the plaintiff for a psychiatric
                                  11   evaluation.120 The plaintiff reported experiencing depression and anxiety “due to her medical
                                  12   condition and change in lifestyle.”121 Her symptoms included insomnia, restlessness, nervousness,
Northern District of California
 United States District Court




                                  13   worrying, feeling overwhelmed, occasional sadness and irritability, and mildly diminished
                                  14   memory and concentration.122 Her daily activities included walking, watching television, doing
                                  15   light household chores, going to church on Sundays, and spending time with her children.123 Based
                                  16   on her assessment, Dr. Forman opined that the plaintiff had no impairments with respect to work-
                                  17   related activities. Specifically, she was able to do the following: follow both simple and complex
                                  18   instructions; maintain adequate pace or persistence to perform simple or complex tasks; withstand
                                  19   the stress of an eight-hour workday; interact appropriately with co-workers, supervisors, and the
                                  20

                                  21

                                  22

                                  23   117
                                             AR 549.
                                       118
                                  24         Id.
                                       119
                                             Id.
                                  25   120
                                             AR 674–77.
                                  26   121
                                             AR 674.
                                       122
                                  27         Id.
                                       123
                                             Id.
                                  28

                                       ORDER – No. 18-cv-03107-LB                           11 
                                   1   public on a regular basis; adapt to changes, hazards, or stressors in the workplace; manage funds;

                                   2   and work for eight hours each day.124

                                   3               2.1.5   Robert Miller, M.D. — Treating

                                   4         Robert Miller, M.D., a physical medicine and rehabilitation specialist, saw the plaintiff on

                                   5   October 28, 2013 for neck pain, numbness, and tingling.125 Dr. Miller referred her for a cervical

                                   6   MRI and prescribed 500 mg of Lortab daily and Ambien for sleep.126 He also recommended a

                                   7   cervical-traction trial.127

                                   8         On July 1, 2014, Dr. Miller completed an impairment questionnaire.128 He diagnosed the

                                   9   plaintiff with carpal-tunnel syndrome, neck pain, cervical-degenerative disease, and joint pain in

                                  10   her hand.129 Her primary symptoms were neck pain, numbness, and tingling on her right side.130

                                  11   Her pain was caused by a history of cervical-disc protrusion, and it occurred on a daily basis.131

                                  12   Repetitive motion aggravated her pain.132 Her treatments included physical therapy and
Northern District of California
 United States District Court




                                  13   medication, and surgery was recommended.133

                                  14         Dr. Miller opined that the plaintiff could perform a job in a seated position for up to four hours

                                  15   in an eight-hour workday, and she could perform a job standing and/or walking for six or more

                                  16   hours in an eight-hour workday.134 He further opined that it was medically necessary for the

                                  17   plaintiff to avoid continuous sitting in an eight-hour workday. She had to get up from a seated

                                  18

                                  19

                                  20   124
                                             AR 676.
                                       125
                                  21         AR 687–88.
                                       126
                                             AR 688.
                                  22   127
                                             Id.
                                  23   128
                                             AR 770–75; AR 837–41 (same).
                                       129
                                  24         AR 771.
                                       130
                                             AR 772.
                                  25   131
                                             Id.
                                  26   132
                                             Id.
                                       133
                                  27         Id.
                                       134
                                             AR 773.
                                  28

                                       ORDER – No. 18-cv-03107-LB                          12 
                                   1   position and move around for twenty minutes every hour before she could sit again.135 Dr. Miller

                                   2   opined that the plaintiff could occasionally lift and carry up to ten pounds, and could never or

                                   3   rarely lift and carry more than ten pounds.136 She could occasionally grasp, turn, and twist objects,

                                   4   use her hands and fingers for fine manipulations, and reach (including overhead) with both

                                   5   arms.137 Dr. Miller opined that the plaintiff’s symptoms would increase if she worked in

                                   6   competitive employment due to an increase in her neck pain.138 Her symptoms would occasionally

                                   7   interfere with her attention and concentration.139 She would likely miss work once per month due

                                   8   to her impairments.140 Emotional factors did not contribute to her functional limitations.141

                                   9               2.1.6   Katalin Galasi, Psy.D. (Kaiser) — Treating

                                  10         On April 24, 2013, Katalin Galasi, Psy.D., a psychologist, saw the plaintiff for “anxiety

                                  11   including excessive worry and muscle tension[,] life problems including relationship problems[,]

                                  12   and health problems.”142 The plaintiff had been “more anxious over the past month” due to
Northern District of California
 United States District Court




                                  13   “various stressors.”143 For example, the plaintiff was in the process of seeking disability

                                  14   benefits.144 Also, “when she ha[d] time to think about her health issues, her pain [was] much

                                  15   worse than when busy.”145 She denied any prior history of anxiety.146 In addition, the plaintiff had

                                  16   ongoing neck and shoulder pain.147 She was considering surgery on her neck and shoulders but

                                  17

                                  18
                                       135
                                             Id.
                                  19   136
                                             Id.
                                  20   137
                                             AR 774.
                                       138
                                  21         Id.
                                       139
                                             Id.
                                  22   140
                                             AR 775.
                                  23   141
                                             Id.
                                       142
                                  24         AR 1169–82.
                                       143
                                             AR 1170.
                                  25   144
                                             Id.
                                  26   145
                                             Id.
                                       146
                                  27         Id.
                                       147
                                             Id.
                                  28

                                       ORDER – No. 18-cv-03107-LB                         13 
                                   1   was “hesitant” and “worrie[d]” her condition would not improve with surgery.148 “Another

                                   2   stressor” was the plaintiff’s relationship with her husband.149 They argued frequently, he was in

                                   3   recovery from drugs, and he sometimes spoke disrespectfully to her.150 Dr. Galasi recommended

                                   4   that the plaintiff reduce her caffeine intake and reminded her that certain medications may

                                   5   contribute to anxiety.151 She also encouraged self-care, including healthy eating and continued

                                   6   exercise.152 Dr. Galasi referred the plaintiff to a chronic-pain program as well.153

                                   7         On November 17, 2014, Dr. Galasi had a follow-up appointment with the plaintiff over the

                                   8   phone.154 The plaintiff was experiencing increased stress due to “some challenges at home.”155 Dr.

                                   9   Galasi saw the plaintiff on November 19, 2014 regarding her son’s drug abuse .156 The plaintiff’s

                                  10   husband’s prescription-medication addiction was also contributing to her stress.157 She reported

                                  11   experiencing anxiety (including excessive worry), occasional headaches, depression, crying spells,

                                  12   irritability, agitation, guilt, and decreased libido.158 She was tearful during the appointment.159 Dr.
Northern District of California
 United States District Court




                                  13   Galasi referred the plaintiff to group therapy.160

                                  14

                                  15

                                  16

                                  17

                                  18
                                       148
                                             Id.
                                  19   149
                                             Id.
                                  20   150
                                             Id.
                                       151
                                  21         AR 1172–73.
                                       152
                                             AR 1173.
                                  22   153
                                             AR 1173, 721, 723.
                                  23   154
                                             AR 1192–93.
                                       155
                                  24         AR 1192.
                                       156
                                             AR 1194–96.
                                  25   157
                                             AR 1195.
                                  26   158
                                             Id.
                                       159
                                  27         Id.
                                       160
                                             AR 1196.
                                  28

                                       ORDER – No. 18-cv-03107-LB                           14 
                                   1               2.1.7   Ward D. Finer, Ph.D. (Kaiser) — Treating

                                   2         On July 20, 2017, Ward D. Finer, Ph.D., a psychologist, saw the plaintiff for depression.161

                                   3   The plaintiff reported that she had become “more depressed over the last several months.”162 Her

                                   4   mother had passed away in October 2016, and her son was arrested for drug use and was in a

                                   5   rehabilitation program.163 In addition, her husband continued to have problems related to

                                   6   employment and medication.164 The plaintiff reported “always feel[ing] sad” and that she cried

                                   7   easily — several times each week.165 She was “more irritable than usual” and “tend[ed] to nag her

                                   8   husband.”166 She felt “more tired than usual,” had stopped going to the gym, and felt bad about

                                   9   recent weight gain.167 She also reported that her husband had been physically abusive in the past

                                  10   but denied current physical threats or abuse.168 Moreover, “[w]hereas she is normally energetic

                                  11   and upbeat” she found herself “increasingly tired, sad and prone to get into conflicts with

                                  12   people.”169 She reportedly had not felt that way before and had not previously undergone a trial of
Northern District of California
 United States District Court




                                  13   antidepressant medication.170 She was open to a medication consultation as well as group

                                  14   therapy.171 Dr. Finer referred the plaintiff to psychotherapy treatment with Sasikala Manavalan,

                                  15   M.D.172

                                  16

                                  17

                                  18

                                  19   161
                                             AR 2405–12.
                                  20   162
                                             AR 2406.
                                       163
                                  21         Id.
                                       164
                                             Id.
                                  22   165
                                             Id.
                                  23   166
                                             Id.
                                       167
                                  24         Id.
                                       168
                                             Id.
                                  25   169
                                             AR 2409.
                                  26   170
                                             Id.
                                       171
                                  27         Id.
                                       172
                                             AR 2410-11.
                                  28

                                       ORDER – No. 18-cv-03107-LB                        15 
                                   1               2.1.8   Sasikala Manavalan, M.D. (Kaiser) — Treating

                                   2         On July 21, 2017, Sasikala Manavalan, M.D., a psychiatrist, saw the plaintiff for a psychiatric

                                   3   evaluation.173 The plaintiff reported “worsening depression and anxiety over the last 8 months

                                   4   since the passing of her mother.”174 She admitted that she “probably never got over it, as she

                                   5   continue[d] to feel guilt that she did not spend more time with her.”175 She reported additional

                                   6   stressors, including recent weight gain, “constant fights” with her husband, and family stress with

                                   7   one of her daughters who abused drugs.176 She also reported a “drastic decline from her baseline

                                   8   level of functioning.”177 She was no longer interested in exercising, socializing, or shopping.178

                                   9   She had “low energy[,] decreased interest, low mood and anhedonia.”179 Dr. Manavalan noted that

                                  10   the plaintiff appeared tearful, depressed, dysphoric, anxious, and sad but was also pleasant and

                                  11   cooperative.180 Dr. Manavalan diagnosed the plaintiff with “major depressive disorder, recurrent

                                  12   episode, severe.”181 She prescribed Citalopram (Celexa), 10 mg to be taken daily.182
Northern District of California
 United States District Court




                                  13         Dr. Manavalan saw the plaintiff again on August 4, 2017.183 The plaintiff reported she was

                                  14   “[d]oing a little bit better.”184 She reported only one crying episode since her last appointment and

                                  15   “[o]verall fe[lt] less sad and more relaxed, able to brush off things more easily and not become as

                                  16   easily frustrated.”185 Her symptoms included continued depressed mood, anhedonia, and insomnia,

                                  17

                                  18
                                       173
                                             AR 2424–35.
                                  19   174
                                             AR 2424.
                                  20   175
                                             Id.
                                       176
                                  21         Id.
                                       177
                                             Id.
                                  22   178
                                             Id.
                                  23   179
                                             Id.
                                       180
                                  24         AR 2430.
                                       181
                                             AR 2431.
                                  25   182
                                             Id.
                                  26   183
                                             AR 2478–90.
                                       184
                                  27         AR 2478.
                                       185
                                             Id.
                                  28

                                       ORDER – No. 18-cv-03107-LB                        16 
                                   1   though her symptoms had “improved slightly.”186 Dr. Manavalan recommended a continued

                                   2   prescription of Celexa, 10 mg to be taken daily, as well as individual therapy.187

                                   3         Dr. Manavalan saw the plaintiff again on September 7, 2017.188 The plaintiff reported that her

                                   4   depressive-disorder symptoms had improved over the past month.189 Dr. Manavalan noted that the

                                   5   plaintiff’s level of depression was moderate and her global distress severity was “[m]oderately

                                   6   [s]evere.”190

                                   7         On October 24, 2017, Dr. Manavalan saw the plaintiff for a follow-up visit.191 The plaintiff

                                   8   reported that “once again she fe[lt] she [was] back to square one in term[s] of her depression.”192

                                   9   Because the anniversary of her mother’s death was approaching, she had not been able to “control

                                  10   her sadness.”193 She was once again experiencing “crying spells.”194 Her family did not understand

                                  11   and “merely t[old] her to take a pill.”195 The plaintiff also continued to have troubling sleeping,

                                  12   was experiencing nightmares, and had been taking Ambien nearly every day.196 She could not
Northern District of California
 United States District Court




                                  13   sleep without it.197 She denied having any thoughts or plans to harm herself, others, or property.198

                                  14   Dr. Manavalan prescribed an increased dose of Celexa, 20 mg to be taken daily.199 She also

                                  15

                                  16

                                  17
                                       186
                                  18         AR 2479.
                                       187
                                             AR 2483.
                                  19   188
                                             AR 2520–31.
                                  20   189
                                             AR 2521.
                                       190
                                  21         AR 2525.
                                       191
                                             AR 2573–83.
                                  22   192
                                             AR 2573.
                                  23   193
                                             Id.
                                       194
                                  24         Id.
                                       195
                                             Id.
                                  25   196
                                             Id.
                                  26   197
                                             Id.
                                       198
                                  27         AR 2577.
                                       199
                                             AR 2579.
                                  28

                                       ORDER – No. 18-cv-03107-LB                        17 
                                   1   recommended reading self-help books and maintaining healthy habits, such as a proper diet,

                                   2   exercise, and meditation.200 The plaintiff declined individual therapy at that time.201

                                   3         In a letter dated November 8, 2017, Dr. Manavalan stated that the plaintiff had been diagnosed

                                   4   with “[m]ajor [d]epression, recurrent severe” and generalized anxiety disorder.202 Dr. Manavalan

                                   5   reported that the plaintiff had been receiving treatment for depression and anxiety, “which began

                                   6   after the passing of her mother.”203 The plaintiff showed “minor improvement” with medication

                                   7   but continued to “exhibit relapses.”204 She had not been able to “function at work, having to quit

                                   8   her job.”205 The plaintiff “continue[d] to be motivated and [c]ooperative with treatment.”206

                                   9         On November 30, 2017, Dr. Manavalan saw the plaintiff for a follow-up visit.207 The plaintiff

                                  10   reported that her depressive-disorder symptoms had “improved slightly over the past 3 months.”208

                                  11   That day, however, she was having a “hard day” because her husband had been “verbally abusive”

                                  12   toward her.209 Dr. Manavalan noted that Celexa helped the plaintiff with her anxiety.210 She no
Northern District of California
 United States District Court




                                  13   longer got “overly anxious about things” and was “able to remain calm for the most part,” except

                                  14   when her husband was “verbally abusive towards her.”211 The plaintiff was considering ending the

                                  15   relationship.212 She reported feeling “excessively tired all the time” and felt “less motivated in

                                  16   general.”213 Dr. Manavalan recommended continued use of Celexa, 20 mg per day, and 5 mg of

                                  17
                                       200
                                  18         Id.
                                       201
                                             Id.
                                  19   202
                                             AR 2585.
                                  20   203
                                             Id.
                                       204
                                  21         Id.
                                       205
                                             Id.
                                  22   206
                                             Id.
                                  23   207
                                             AR 2621–31.
                                       208
                                  24         AR 2621.
                                       209
                                             Id.
                                  25   210
                                             AR 2627.
                                  26   211
                                             Id.
                                       212
                                  27         AR 2621.
                                       213
                                             AR 2627.
                                  28

                                       ORDER – No. 18-cv-03107-LB                        18 
                                   1   Ambien per day.214 She also prescribed Bupropion, 75 mg, one-half of a tab daily for the first ten

                                   2   days and then one tab daily.215

                                   3               2.1.9   G. Lee, M.D. — Non-Examining

                                   4         In March 2013, G. Lee, M.D., a state-agency medical consultant, opined that the plaintiff

                                   5   could do the following: occasionally lift and carry up to twenty pounds; frequently lift and carry

                                   6   up to ten pounds; stand and walk for about six hours in an eight-hour workday; sit for about six

                                   7   hours in an eight-hour workday; push and pull with both upper and lower extremities.216 She had

                                   8   limited ability to reach overhead on the left side and to use gross and fine manipulation in both

                                   9   hands.217 She had no visual or environmental limitations.218

                                  10               2.1.10 Margaret Pollack, Ph.D. — Non-Examining

                                  11         In August 2013, Margaret Pollack, Ph.D., a state-agency psychology consultant, opined as

                                  12   follows. The plaintiff was independent in activities of daily living and had “no limitations notable
Northern District of California
 United States District Court




                                  13   from a psych perspective.”219 Dr. Pollack noted that, during a consultative examination earlier that

                                  14   month, the plaintiff was cooperative and demonstrated no thought disorder or mood lability.220 She

                                  15   did not indicate any cognitive impairments.221 She had no limited capacity for substantial gainful

                                  16   activity due to her psychological allegations.222

                                  17

                                  18

                                  19

                                  20

                                  21
                                       214
                                             Id.
                                  22   215
                                             Id.
                                  23   216
                                             AR 111.
                                       217
                                  24         Id.
                                       218
                                             AR 111–12.
                                  25   219
                                             AR 125.
                                  26   220
                                             Id.
                                       221
                                  27         Id.
                                       222
                                             Id.
                                  28

                                       ORDER – No. 18-cv-03107-LB                          19 
                                   1         2.2   Other Opinion Records

                                   2         On December 26, 2012, David Carlson, the plaintiff’s husband, completed a third-party

                                   3   function report.223 By that point, Mr. Carlson had known the plaintiff for five years.224 They were

                                   4   together every day and did “everything” together.225 He reported that the plaintiff could not bend

                                   5   her neck and experienced the following conditions: lower-back pain; shoulder pain; numbness in

                                   6   her hand; and throbbing pain.226 Her pain affected her sleep.227 She would “try to stretch or walk

                                   7   lightly to ease [the] pain.”228

                                   8         The plaintiff could not lift her left shoulder, but otherwise her conditions did not affect her

                                   9   ability regarding personal care.229 She did not need reminders to take care of her personal needs or

                                  10   grooming.230 She did not cook or prepare her own meals.231 She was unable to do any household

                                  11   chores because she had “pain with movement.”232 He further reported that the plaintiff went

                                  12   outside daily and traveled by car.233 She could not go out alone in case she experienced “sudden
Northern District of California
 United States District Court




                                  13   pain.”234 She went grocery shopping once per week.235

                                  14         She could pay bills but could not count change, handle a savings account, or use checkbooks

                                  15   or money orders due to “pain with [her] hands.”236 Mr. Carlson stated that the plaintiff’s

                                  16

                                  17
                                       223
                                  18         AR 276–84.
                                       224
                                             AR 276.
                                  19   225
                                             Id.
                                  20   226
                                             Id.
                                       227
                                  21         AR 277.
                                       228
                                             Id.
                                  22   229
                                             Id.
                                  23   230
                                             AR 278.
                                       231
                                  24         Id.
                                       232
                                             AR 278–79.
                                  25   233
                                             AR 279.
                                  26   234
                                             Id.
                                       235
                                  27         Id.
                                       236
                                             Id.
                                  28

                                       ORDER – No. 18-cv-03107-LB                          20 
                                   1   conditions had not affected her ability to handle money.237 The plaintiff had no hobbies and did

                                   2   not socialize with others.238 She attended church on Sundays.239

                                   3         Mr. Carlson reported that the plaintiff’s pain affected her ability to do the following: lift;

                                   4   squat; bend; stand; reach; walk; sit; and climb stairs.240 The plaintiff was “ok” with respect to

                                   5   following written and spoken instructions and getting along with authority figures.241 She also was

                                   6   “good” at handling stress and changes to her routine.242 The plaintiff took Vicodin for her pain,

                                   7   which made her sleepy.243

                                   8         Mr. Carlson completed a second third-party function on November 6, 2015.244 He reported that

                                   9   the plaintiff could not use her hands due to arthritis.245 She also had neck pain that caused

                                  10   headaches.246 She slept a lot.247 She woke up randomly due to “hands stiffening up” or pain in her

                                  11   hands.248 She was “very limited” in making meals but made them daily.249 She could do “light

                                  12   cleaning,” including washing dishes and folding laundry, for about fifteen to twenty minutes “with
Northern District of California
 United States District Court




                                  13   breaks in between.”250 She went outside daily, could drive a car, and could travel alone.251 She

                                  14   shopped for groceries.252 She could pay bills, count change, and use a checkbook and money

                                  15

                                  16   237
                                             AR 280.
                                  17   238
                                             Id.
                                       239
                                  18         Id.
                                       240
                                             AR 281.
                                  19   241
                                             AR 281–82.
                                  20   242
                                             AR 282.
                                       243
                                  21         AR 283.
                                       244
                                             AR 1136–43.
                                  22   245
                                             AR 1136.
                                  23   246
                                             Id.
                                       247
                                  24         AR 1137.
                                       248
                                             Id.
                                  25   249
                                             AR 1138.
                                  26   250
                                             Id.
                                       251
                                  27         AR 1139.
                                       252
                                             Id.
                                  28

                                       ORDER – No. 18-cv-03107-LB                           21 
                                   1   orders.253 Mr. Carlson handled the savings account.254 She watched television, used the internet,

                                   2   and read daily.255 She spent time with family members on the weekends and went to Starbucks and

                                   3   church on a regular basis.256 She became “moody and irritable” due to her pain.257 The plaintiff’s

                                   4   conditions affected her ability to lift, squat, bend, stand, kneel, hear, climb stairs, concentrate, use

                                   5   her hands, and get along with others.258

                                   6         2.3   The Plaintiff’s Testimony

                                   7         The plaintiff previously worked as a quality-control inspector of electronics from February

                                   8   2005 to February 2008, January 2009 and March 2009, and January 2010 to May 2012.259 She also

                                   9   worked as a cashier in a restaurant in 2006 and 2007, and in retail in 1989 and 1990.260 More

                                  10   recently, she worked part-time at a school as a lunch monitor for about an hour each day.261

                                  11         As a quality-control inspector, she inspected circuit boards through a microscope and lifted

                                  12   and carried boxes of circuit boards to a shipping area.262 In that job, she “look[ed] under [a]
Northern District of California
 United States District Court




                                  13   microscope . . . to look at products,” sat, and lifted products.263 She frequently lifted up to twenty-

                                  14   five pounds.264 She reported “sit[ting] all day look[ing] under [her] scope to look at products.”265

                                  15   She bent her neck “all day” and used her hands.266

                                  16

                                  17
                                       253
                                  18         Id.
                                       254
                                             Id.
                                  19   255
                                             AR 1140.
                                  20   256
                                             Id.
                                       257
                                  21         AR 1141.
                                       258
                                             Id.
                                  22   259
                                             AR 294.
                                  23   260
                                             Id.
                                       261
                                  24         Id.
                                       262
                                             AR 874–75.
                                  25   263
                                             AR 295.
                                  26   264
                                             Id.
                                       265
                                  27         AR 296; see also AR 874–75 (hearing testimony).
                                       266
                                             AR 297.
                                  28

                                       ORDER – No. 18-cv-03107-LB                         22 
                                   1         In a December 26, 2012 function report, the plaintiff reported that she could not bend her neck

                                   2   and she had the following additional impairments: lower-back pain; shoulder pain; numbness in

                                   3   both hands; an inability to move her left shoulder; throbbing pain; stiffness; an inability to move

                                   4   without pain; and shooting pain in her neck.267 She tried to “stretch or walk lightly to ease [her]

                                   5   pain.”268 Her pain affected her sleep.269 She also could not lift her left hand when she got

                                   6   dressed.270

                                   7         She could not cook because her hands would go numb and she could not move her hand or

                                   8   shoulder.271 She was unable to do any household chores.272 She went outside daily and traveled by

                                   9   car. She would not travel alone in case she experienced “sudden pain.”273 She went grocery

                                  10   shopping once per week.274 She could not pay bills, count change, handle a savings account, or use

                                  11   checkbooks or money orders because her hand would go “numb when writing.”275 She had no

                                  12   hobbies and did not socialize, but she attended church every Sunday.276 She needed someone to
Northern District of California
 United States District Court




                                  13   accompany her.277

                                  14         Her pain affected her ability to do lift, squat, bend, stand, reach, walk, sit, kneel, climb stairs,

                                  15   see, complete tasks, concentrate, and use her hands.278 She was able to finish what she started —

                                  16   for example, movies or a conversation.279 She was “good” at following written instructions,

                                  17

                                  18
                                       267
                                             AR 285.
                                  19   268
                                             AR 286.
                                  20   269
                                             Id.
                                       270
                                  21         Id.
                                       271
                                             AR 287.
                                  22   272
                                             Id.
                                  23   273
                                             AR 288.
                                       274
                                  24         Id.
                                       275
                                             Id.
                                  25   276
                                             AR 289.
                                  26   277
                                             Id.
                                       278
                                  27         AR 290.
                                       279
                                             Id.
                                  28

                                       ORDER – No. 18-cv-03107-LB                           23 
                                   1   getting along with authority figures, and handling stress and changes to her routine.280 She could

                                   2   follow spoken instructions if she “listen[ed] very well.”281 She took Vicodin for her pain, which

                                   3   made her sleepy.282

                                   4         She completed another function report on November 6, 2015.283 She reported experiencing

                                   5   chronic-neck pain, shoulder pain, and stiffness and tingling in both hands.284 She felt pain shooting

                                   6   down her left leg, got headaches due to neck pain, and experienced drowsiness due to

                                   7   medication.285 She woke up from neck pain and tingling in her hands.286 She prepared meals, often

                                   8   sandwiches, daily.287 She sometimes could not prepare meals due to stiffness in her hands.288 She

                                   9   could do limited household chores. She could travel outside alone and go shopping for groceries

                                  10   with family members.289 She could count change, but her husband paid the bills, handled a savings

                                  11   account, and used a checkbook and money orders.290 She watched television and went to church

                                  12   regularly.291 She did not spend time with others.292 Her conditions continued to affect her ability to
Northern District of California
 United States District Court




                                  13   lift, squat, bend, stand, reach, walk, sit, climb stairs, and use her hands.293

                                  14

                                  15   280
                                             AR 290–91.
                                  16   281
                                             AR 290.
                                       282
                                  17         AR 292.
                                       283
                                             AR 1144–52.
                                  18   284
                                             AR 1144.
                                  19   285
                                             Id.
                                       286
                                  20         AR 1145.
                                       287
                                             AR 1146.
                                  21   288
                                             Id.
                                  22   289
                                             AR 1147.
                                       290
                                  23         Id.
                                       291
                                             AR 1148.
                                  24   292
                                          Id. Mr. Carlson’s third-party function dated November 6, 2015 contradicts the plaintiff’s self-report
                                  25   from the same day in several ways. For example, Mr. Carlson stated that the plaintiff socialized with
                                       family members on the weekends, but the plaintiff reported that she did not spend time with others.
                                  26   Compare AR 1140 with AR 1148. Mr. Carlson reported that the plaintiff could do light chores, such as
                                       washing dishes and folding laundry, but the plaintiff said her ability to do chores was “limited.”
                                  27   Compare AR 1138 with AR 1146.
                                       293
                                             AR 1149.
                                  28

                                       ORDER – No. 18-cv-03107-LB                         24 
                                   1         The plaintiff testified that she began experiencing depression and anxiety “way before [] July

                                   2   2017.”294 She did not immediately seek mental-health treatment because she thought she could

                                   3   “fix it on [her] own.”295 Her symptoms worsened in October 2016 when her mother passed

                                   4   away.296 She took medication, but it had “its ups and downs.”297 She, for instance, was “just not

                                   5   the person that [she was].”298 She also had a panic attack at a school, where she worked part-time,

                                   6   when a shooting occurred there.299 She “didn’t know how to handle it” because she was on

                                   7   medication.300 She had panic attacks at least once per month.301

                                   8         She experienced other symptoms as a result of her medication. She “sometimes” could not

                                   9   concentrate on movies or books.302 She would “keep to [her]self” rather than socializing with

                                  10   others.303 At the hearing before the ALJ, she did not want to elaborate further because she “really

                                  11   [did]n’t want to talk about it.”304

                                  12         She testified that she could not return to her past work as a circuit-board inspector because “it
Northern District of California
 United States District Court




                                  13   would bother . . . [her] with [her] condition.”305 “[W]orst of all is the medication” that she took.306

                                  14   “[She] would just have a panic attack there, or some kind of panic attack by the time [she] walked

                                  15   out” of work.307 She also stated that her physical limitations “worsened . . . everything [was]

                                  16

                                  17
                                       294
                                  18         AR 890.
                                       295
                                             Id.
                                  19   296
                                             AR 891.
                                  20   297
                                             Id.
                                       298
                                  21         Id.
                                       299
                                             AR 892.
                                  22   300
                                             Id.
                                  23   301
                                             Id.
                                       302
                                  24         AR 892–93.
                                       303
                                             AR 893.
                                  25   304
                                             Id.
                                  26   305
                                             AR 894.
                                       306
                                  27         Id.
                                       307
                                             Id.
                                  28

                                       ORDER – No. 18-cv-03107-LB                          25 
                                   1   flaring up.”308 Her hands flared up daily.309 Her shoulder “still bother[ed her].”310 After “sitting for

                                   2   a long period of time, [she could] just feel it . . . getting tight. It’s kind of tight and aching.”311 She

                                   3   took medication for her symptoms, but with her medications she would get “violent.”312 With

                                   4   respect to her neck, her doctors wanted “to do a lot of surgery on [her],” but she did not “want to

                                   5   go that way.”313 She was “scared” to have surgery.314

                                   6         She could not do household chores due to “flare-ups.”315 She also could not go grocery

                                   7   shopping.316 “Once in a while, but not all the time” should would clean the house and do dishes.317

                                   8   When she had a flare-up, it would take “at least . . . three hours or so” for it to go “down.”318

                                   9         She further testified that she was recently diagnosed with diabetes. She would “get dizzy” and

                                  10   sweat and was given a kit to monitor her blood sugar.319 She also received cortisone shots in her

                                  11   hands every six months, but they reportedly did not work.320

                                  12         2.4     Vocational Expert Testimony
Northern District of California
 United States District Court




                                  13               2.4.1   VE Susan Creighton Clevelle’s testimony

                                  14         VE Susan Creighton Clevelle testified at the October 26, 2017 hearing.321 The ALJ posed the

                                  15   following hypothetical: an individual with no limitation on sitting, standing, or walking; carrying

                                  16   and lifting no more than ten pounds with the non-dominant left-upper extremity; no overhead

                                  17
                                       308
                                  18         AR 894–95.
                                       309
                                             AR 895.
                                  19   310
                                             Id.
                                  20   311
                                             Id.
                                       312
                                  21         Id.
                                       313
                                             AR 895–96.
                                  22   314
                                             AR 896.
                                  23   315
                                             Id.
                                       316
                                  24         Id.
                                       317
                                             Id.
                                  25   318
                                             AR 897.
                                  26   319
                                             AR 898.
                                       320
                                  27         AR 899.
                                       321
                                             AR 901, 908–17.
                                  28

                                       ORDER – No. 18-cv-03107-LB                          26 
                                   1   reaching and only occasional reaching, handling, fingering, and feeling; reaching, handling,

                                   2   fingering, and feeling frequently with the dominant right-upper extremity, but only occasional

                                   3   overhead reaching.322 In addition, the hypothetical individual could perform repetitive neck

                                   4   motions in all directions for only fifteen minutes at a time, and she could hold her neck in a static

                                   5   position only occasionally, cumulatively no more than one-third of the workday.323 The ALJ asked

                                   6   whether such an individual could perform the jobs of an office helper (DOT 239.567-010),

                                   7   parking-lot attendant (915.473-010), and storage-facility rental clerk (295.367-026).324

                                   8         VE Clevelle testified that the office-helper job would be excluded because the “clerical-type

                                   9   activities” performed at the job would require use of both hands.325 The hypothetical individual

                                  10   could perform the parking-lot attendant job because that could be done with the dominant right

                                  11   hand only.326 Similarly, the individual could work as a storage-facility clerk because “that job

                                  12   could be done one-handed as well.”327 VE Clevelle testified that such an individual could perform
Northern District of California
 United States District Court




                                  13   other light jobs as well, including as an information clerk (DOT 237.367-018), usher (344.677-

                                  14   014), and photo-counter clerk (249.366-010).328

                                  15         The individual’s RFC, including her overhead-reaching limitation, would not preclude the

                                  16   above jobs.329 In addition, the individual could perform these jobs even with limited neck

                                  17   movement.330 “They’re not keeping their head static . . . holding it in one place. None of these jobs

                                  18   they’re doing that. They have the flexibility to move their head when they need to.”331

                                  19

                                  20
                                       322
                                  21         AR 908–09.
                                       323
                                             AR 909.
                                  22   324
                                             Id.
                                  23   325
                                             AR 910.
                                       326
                                  24         Id.
                                       327
                                             Id.
                                  25   328
                                             AR 912.
                                  26   329
                                             AR 911.
                                       330
                                  27         AR 914–15.
                                       331
                                             AR 914–15.
                                  28

                                       ORDER – No. 18-cv-03107-LB                        27 
                                   1               2.4.2   VE Lawrence Hughes’s testimony

                                   2         VE Lawrence Hughes testified at the February 13, 2018 hearing.332 VE Hughes classified the

                                   3   plaintiff’s prior work as a circuit-board inspector (DOT 726.684-062), SVP three and medium.333

                                   4         The ALJ posed the following hypothetical: an individual capable of lifting and carrying ten

                                   5   pounds frequently and up to fifteen pounds occasionally; standing and walking no more than four

                                   6   hours per day; sitting up to six hours per day; no ladders, ropes, or scaffolds, and all other

                                   7   posturals occasional only; frequent reaching, handling, fingering in both upper extremities, except

                                   8   only occasional overhead reaching on the left side; and no exposure to dangerous moving

                                   9   machinery or unprotected heights.334

                                  10         VE Hughes testified that the above hypothetical individual could perform the job of a circuit-

                                  11   board inspector.335 That job is “a seated job that lifts very light weight throughout the day.”336

                                  12   Moreover, neck-movement limitations — specifically, performing repetitive neck motions for no
Northern District of California
 United States District Court




                                  13   more than fifteen minutes at a time and holding her head in a static position occasionally only —

                                  14   would not preclude an individual from this job.337 “The repetitive neck motion is a non-issue,

                                  15   because there’s not a lot of neck motion. But, the static position is held most of the time when

                                  16   you’re looking through the microscope . . . . [Y]ou do have to hold a static position for probably a

                                  17   minute at a time before you look up from where you are.”338

                                  18         The plaintiff’s attorney suggested that the plaintiff would be limited to unskilled work due to

                                  19   “the severity of her mental impairments.”339 VE Hughes testified that an individual limited to

                                  20

                                  21

                                  22   332
                                             AR 861, 877–89.
                                  23   333
                                             AR 877.
                                       334
                                  24         AR 881.
                                       335
                                             AR 881–82.
                                  25   336
                                             AR 882.
                                  26   337
                                             Id.
                                       338
                                  27         AR 882–83.
                                       339
                                             AR 883.
                                  28

                                       ORDER – No. 18-cv-03107-LB                         28 
                                   1   unskilled work could not perform the circuit-board inspector job because it required semi-skilled

                                   2   work.340

                                   3         VE Hughes further testified that the above hypothetical individual could perform other light

                                   4   unskilled jobs, such as a cashier (DOT 211.462-010), electronical-accessories assembler (DOT

                                   5   729.687-010), and small-products assembler (DOT 739.687-030).341

                                   6         2.5    Medical Expert Testimony

                                   7         ME Kendrick testified at the February 13, 2018 hearing.342 ME Kendrick opined that, based on

                                   8   the medical record, the plaintiff had “evidence of spinal stenosis, classified as severe at the C2-3,

                                   9   and C4-5 levels.”343 She had a “narrowing of the spinal canal.”344 She had “carpal tunnel release

                                  10   on the left, with a fusion of the PIP joint of her finger on that side.345 Her finger became infected,

                                  11   but the wire was removed and she went on to heal.346 The plaintiff also developed carpal-tunnel

                                  12   syndrome on her right side.347 She had osteoarthritis of the right second toe.348 Her “left shoulder
Northern District of California
 United States District Court




                                  13   problem manifested by calcific tendonitis.”349 Furthermore, she had crystal deposits in her

                                  14   joints.350

                                  15         ME Kendrick testified that the plaintiff’s impairments did not meet, or in combination equal,

                                  16   the severity of the medical listings.351 He assessed her RFC as “someplace between light and

                                  17

                                  18

                                  19   340
                                             Id.
                                  20   341
                                             AR 884–85.
                                       342
                                  21         AR 861, 864–70.
                                       343
                                             AR 864.
                                  22   344
                                             Id.
                                  23   345
                                             AR 864–65.
                                       346
                                  24         AR 865.
                                       347
                                             Id.
                                  25   348
                                             Id.
                                  26   349
                                             Id.
                                       350
                                  27         Id.
                                       351
                                             Id.
                                  28

                                       ORDER – No. 18-cv-03107-LB                        29 
                                   1   sedentary.”352 Specifically, she had the following limitations: lifting fifteen pounds occasionally

                                   2   and ten pounds less frequently; standing or walking for four hours in an eight-hour workday;

                                   3   sitting for six hours in an eight-hour workday; only occasional bending, stooping, kneeling, and

                                   4   crawling; climbing stairs occasionally but no climbing ladders, ropes, or scaffolds; using all

                                   5   modalities frequently, except only occasional overhead reaching on the left; and no exposure to

                                   6   dangerous moving machinery or unprotected heights.353

                                   7         With respect to the plaintiff’s neck-movement limitations, ME Kendrick testified that “the

                                   8   head and neck moves depends on how she feels. . . . [On] days where it feels fine . . . she might

                                   9   have slight restriction on motion, but certainly her motion is functional.”354 He “would not impose

                                  10   any specific restrictions because the body does it for her.”355 Moreover, the crystal deposits could

                                  11   “affect any joint . . . . You get an acute episode of pain, and swelling, and it will subside. And,

                                  12   basically the inflammation will go into a quiet period.”356 That disease, however, “does not
Northern District of California
 United States District Court




                                  13   destroy joints.”357 “[I]t doesn’t compare to rheumatoid arthritis.”358

                                  14         ME Kendrick also considered the plaintiff’s edema in her hand.359 She had some “tenderness

                                  15   in the palpation dip and metacarpal flengial and PIP joints.”360 The plaintiff’s attorney asked

                                  16   whether such symptoms could cause “flare-ups of that nature if the plaintiff were to engage in

                                  17   frequent manipulation on a day-to-day basis in the workplace.”361 ME Kendrick testified that “she

                                  18   might have . . . a little swelling, and then it goes away.”362

                                  19

                                  20   352
                                             AR 866.
                                       353
                                  21         Id.
                                       354
                                             AR 867.
                                  22   355
                                             Id.
                                  23   356
                                             Id.
                                       357
                                  24         AR 868.
                                       358
                                             Id.
                                  25   359
                                             AR 868–69.
                                  26   360
                                             AR 869.
                                       361
                                  27         Id.
                                       362
                                             Id.
                                  28

                                       ORDER – No. 18-cv-03107-LB                         30 
                                   1         2.6   Administrative Findings

                                   2         The ALJ followed the five-step sequential evaluation process to determine whether the

                                   3   plaintiff was disabled and concluded that she was not.363

                                   4         At step one, the ALJ found that the plaintiff had not engaged in substantial gainful activity

                                   5   since May 31, 2012, the alleged onset date.364

                                   6         At step two, the ALJ found that the plaintiff had the following severe impairments: cervical

                                   7   stenosis; a history of bilateral carpal-tunnel syndrome, status post history of left release and

                                   8   planned right release; left calcific tendonitis; and right second-toe osteoarthritis.365 The ALJ found

                                   9   that the plaintiff’s pre-diabetes diagnosis and hyperglycemia were nonsevere.366 The ALJ also

                                  10   considered the plaintiff’s depression and anxiety, finding that those mental impairments,

                                  11   “considered singly and in combination, d[id] not cause more than minimal limitation in the ability

                                  12   to perform basic mental work activities and [were] nonsevere.”367 He based that conclusion on the
Northern District of California
 United States District Court




                                  13   following evidence.

                                  14         In April 2013, a psychological evaluation noted that some of the plaintiff’s anxiety could be

                                  15   related to her weight-loss medication and her relationship with her husband.368 “She was assessed

                                  16   with transient symptoms only.”369 In August 2013, Dr. Foreman saw the plaintiff for “depression

                                  17   and anxiety apparently associated with her medical condition,” and the examination “yielded

                                  18   largely unremarkable results.”370 Dr. Forman determined that the plaintiff “reflect[ed] the presence

                                  19   of only transient symptoms.”371

                                  20

                                  21
                                       363
                                             AR 850–59.
                                  22   364
                                             AR 851.
                                  23   365
                                             Id.
                                       366
                                  24         AR 852.
                                       367
                                             Id.
                                  25   368
                                             Id.
                                  26   369
                                             Id.
                                       370
                                  27         Id.
                                       371
                                             Id.
                                  28

                                       ORDER – No. 18-cv-03107-LB                         31 
                                   1         On July 20, 2017, the plaintiff sought mental-health treatment for the first time because of

                                   2   “anxiety due to a series of family issues.”372 Dr. Finer diagnosed the plaintiff with a major

                                   3   depressive disorder and recommended therapy.373 On August 4, 2017, the plaintiff reported more

                                   4   control, “feeling less sad, being more relaxed” and “not as easily frustrated.”374 During a follow-

                                   5   up examination on November 30, 2017, Dr. Manavalan found that the plaintiff had a generalized

                                   6   anxiety disorder and a major depressive disorder, with mild symptoms.375 The plaintiff reported

                                   7   that her symptoms had improved over the prior three months.376

                                   8         In a letter dated November 8, 2017, Dr. Manavalan indicated that the plaintiff had made

                                   9   “minor improvement” but “ha[d] not been able to function at work, having to quit her job.”377 But,

                                  10   the ALJ noted,

                                  11               [t]his conclusion is contradicted by Dr. Manavalan’s treatment notes and appears to
                                                   be more a description of the claimant’s assertions than an objective opinion about
                                  12               the claimant’s functional ability. At that time, there is no indication that the claimant
Northern District of California
 United States District Court




                                                   was working at a job on anything approaching a full-time basis or that she stopped
                                  13               working because of symptoms.378
                                  14         Therefore, the ALJ assigned Dr. Manavalan’s opinion little weight because it was
                                  15   “inconsistent with the treatment notes and the longitudinal record indicating no significant mental
                                  16   health problems interfering with work activity.”379
                                  17         The ALJ accorded Dr. Forman’s opinion greater evidentiary weight because it was “based on a
                                  18   thorough evaluation” and was consistent with the transient psychological symptoms reported by
                                  19   the claimant” in 2013 and 2017.380 The ALJ explained that the plaintiff’s symptoms appeared to
                                  20

                                  21
                                       372
                                             Id.
                                  22   373
                                             Id.
                                  23   374
                                             Id.
                                       375
                                  24         Id.
                                       376
                                             Id.
                                  25   377
                                             Id.
                                  26   378
                                             AR 852–53.
                                       379
                                  27         AR 853.
                                       380
                                             Id.
                                  28

                                       ORDER – No. 18-cv-03107-LB                             32 
                                   1   be related directly to “challenging family issues and not to an underlying mental illness.”381 He

                                   2   found that the plaintiff had not met her burden to establish a severe mental impairment that

                                   3   persisted for twelve consecutive months.382

                                   4         In so finding, the ALJ considered the “paragraph B” criteria and found that the plaintiff had

                                   5   not met her burden to prove “more than mild limitations in the ability to understand, remember, or

                                   6   apply information; the ability to interact with others; the ability to concentrate, persist, or maintain

                                   7   pace; and the ability to adapt or manage oneself.”383

                                   8         At step three, the ALJ found that the plaintiff did not have an impairment or combination of

                                   9   impairments that met or medically equaled the severity of one of the listed impairments.384 With

                                  10   respect to the plaintiff’s cervical degenerative-disc disease, the ALJ found no evidence of

                                  11   compromise of a nerve root or the spinal cord or any other evidence indicating that she could not

                                  12   ambulate effectively.385 Moreover, the plaintiff’s carpal-tunnel syndrome did not meet or
Northern District of California
 United States District Court




                                  13   medically equal any musculoskeletal or neurological listing.386 The ALJ also found that there was

                                  14   no evidence of major joint dysfunctions that would result in the inability to perform fine and gross

                                  15   movements effectively.387

                                  16         Before considering the fourth step, the ALJ determined that the plaintiff had the residual

                                  17   functional capacity to perform light work, with the following limitations: lifting and carrying ten

                                  18   pounds frequently and twenty pounds occasionally; pushing and pulling with the same weight

                                  19   limits, except lifting fifteen pounds frequently and ten pounds occasionally; sitting, standing, or

                                  20   walking for six hours in an eight-hour workday; standing and walking for four hours with normal

                                  21   breaks; occasionally climbing ramps and stairs, stooping, kneeling, crouching, and crawling;

                                  22

                                  23   381
                                             Id.
                                       382
                                  24         Id.
                                       383
                                             Id.
                                  25   384
                                             AR 853–54.
                                  26   385
                                             AR 853–54.
                                       386
                                  27         AR 854.
                                       387
                                             Id.
                                  28

                                       ORDER – No. 18-cv-03107-LB                         33 
                                   1   frequently reaching, handling, fingering, and feeling bilaterally, except occasionally reaching

                                   2   overhead with the left-upper extremity; and no climbing ladders, ropes, or scaffolds, or working at

                                   3   unprotected heights or around dangerous moving machinery.388

                                   4         In making this determination, the ALJ found that the plaintiff’s medically determinable

                                   5   impairments could reasonably be expected to cause some of the alleged symptoms.389 Her

                                   6   statements about the intensity, persistence, and limiting effects of these symptoms, however, were

                                   7   not entirely consistent with the record as a whole.390 The ALJ found that the plaintiff had

                                   8   degenerative-disc disease of the cervical spine with intermittent radiculopathy.391 She received,

                                   9   however, “mostly conservative treatment” for this condition and for pain management.392 From

                                  10   2011 through 2012, chiropractic manipulative therapy improved her condition.393 She was referred

                                  11   for physical therapy, surgical intervention, acupuncture, and to a chronic-pain program.394 But she

                                  12   did not pursue those options thoroughly and relied on medication instead.395
Northern District of California
 United States District Court




                                  13         The ALJ also noted that the plaintiff sought treatment for numbness and tingling of both

                                  14   hands.396 The plaintiff underwent release and surgery for her left carpal tunnel.397 She agreed to

                                  15   have release and surgery for her right carpal tunnel but purportedly did not follow up on those

                                  16   procedures.398 During examination, she had full range of motion of the neck, without pain and

                                  17   with no radicular signs.399

                                  18

                                  19   388
                                             Id.
                                  20   389
                                             AR 855.
                                       390
                                  21         Id.
                                       391
                                             Id.
                                  22   392
                                             Id.
                                  23   393
                                             Id.
                                       394
                                  24         Id.
                                       395
                                             Id.
                                  25   396
                                             Id.
                                  26   397
                                             Id.
                                       398
                                  27         Id.
                                       399
                                             Id.
                                  28

                                       ORDER – No. 18-cv-03107-LB                        34 
                                   1         The ALJ considered the plaintiff’s left-shoulder pain and stiffness.400 While she had some

                                   2   reduced range of motion, amongst other symptoms, the plaintiff’s providers recommended

                                   3   conservative treatments, such as shoulder stretches and massages, and she did not exhibit any

                                   4   neurological deficits or need for a surgical referral.401 The ALJ also noted that the plaintiff

                                   5   previously injured her left foot and fractured a toe, but she recovered quickly, with mild residual

                                   6   pain.402

                                   7         Moreover, the ALJ stated that his RFC assessment reflected the degree of limitation he found

                                   8   in the “paragraph B” mental function analysis.403

                                   9         The ALJ asserted that his RFC assessment was supported by sufficient objective and clinical

                                  10   evidence, including medical-opinion evidence.404 Specifically, the ALJ assigned greatest weight to

                                  11   ME Kendrick, finding his opinion was consistent with the record, including the examinations, the

                                  12   plaintiff’s statements, and the treatment records.405 ME Kendrick found that the plaintiff had an
Northern District of California
 United States District Court




                                  13   RFC consistent with the ALJ’s determination.406 The ALJ accorded significant weight to the state-

                                  14   agency medical consultants, whose opinions were consistent with ME Kendrick’s determination

                                  15   that the plaintiff was capable of performing light work.407

                                  16         The ALJ accorded significant weight to Dr. Forman.408 Based on Dr. Forman’s evaluation, the

                                  17   plaintiff’s activities of daily living appeared to be unaffected by any psychological symptoms,

                                  18   apart from occasional insomnia. Dr. Forman declined to diagnose the plaintiff with a mental

                                  19

                                  20

                                  21
                                       400
                                             AR 856.
                                  22   401
                                             Id.
                                  23   402
                                             Id.
                                       403
                                  24         AR 853.
                                       404
                                             AR 857–58.
                                  25   405
                                             AR 856.
                                  26   406
                                             Id.
                                       407
                                  27         AR 856–57.
                                       408
                                             AR 857.
                                  28

                                       ORDER – No. 18-cv-03107-LB                        35 
                                   1   impairment as her symptoms were “likely transient” and “expected reactions to psychosocial

                                   2   stressors.”409

                                   3         The ALJ gave only minimal weight to Dr. Miller’s medical-source statement.410 The ALJ

                                   4   explained,

                                   5               [Dr. Miller] opined significant limitations that are not supported by the objective
                                                   evidence. For example, he opined limitations in sitting, and he failed to explain fully
                                   6               why the claimant has significant limitations in both upper extremities, not only for
                                                   reaching, but for handling and fingering as well. . . . Dr. Miller’s opinion is in conflict
                                   7               with all other opinions of record, and, although he is a ‘treating source,’ he saw the
                                   8               claimant only every three to six months.411

                                   9         Further, the ALJ found unpersuasive Mr. Carlson’s third-party function report.412 In that

                                  10   report, Mr. Carlson indicated that the plaintiff could not perform certain activities of daily living.

                                  11   The record indicated, however, that although she had some limitations in her left-upper extremity

                                  12   and with neck movement, she had “little difficulty with standing, walking, and sitting at a light
Northern District of California
 United States District Court




                                  13   exertional level.”413

                                  14         Finally, the ALJ found the plaintiff’s testimony regarding the severity and functional

                                  15   consequences of her symptoms inconsistent with the record as a whole.414 The ALJ noted that the

                                  16   plaintiff failed to follow through with various recommended treatments.415 For example, she

                                  17   appeared to improve with chiropractic treatment, but she only attended one acupuncture session

                                  18   and did not follow through with a chronic-pain program.416

                                  19

                                  20

                                  21

                                  22   409
                                             Id.
                                  23   410
                                             Id.
                                       411
                                  24         Id.
                                       412
                                             Id.
                                  25   413
                                             Id.
                                  26   414
                                             Id.
                                       415
                                  27         Id.
                                       416
                                             Id.
                                  28

                                       ORDER – No. 18-cv-03107-LB                              36 
                                   1         At step four, the ALJ concluded that the plaintiff was capable of performing her past relevant

                                   2   work as a circuit-board inspector.417 That work did not require performance of work-related

                                   3   activities precluded by the RFC.418 Accordingly, the ALJ concluded that the plaintiff was not

                                   4   disabled and denied her applications for SSDI benefits and SSI.419

                                   5

                                   6                                        STANDARD OF REVIEW

                                   7         Under 42 U.S.C. § 405(g), district courts have jurisdiction to review any final decision of the

                                   8   Commissioner if the claimant initiates a suit within sixty days of the decision. A court may set

                                   9   aside the Commissioner’s denial of benefits only if the ALJ’s “findings are based on legal error or

                                  10   are not supported by substantial evidence in the record as a whole.” Vasquez v. Astrue, 572 F.3d

                                  11   586, 591 (9th Cir. 2009) (internal citation and quotation marks omitted); 42 U.S.C.

                                  12   § 405(g). “Substantial evidence means more than a mere scintilla but less than a preponderance; it
Northern District of California
 United States District Court




                                  13   is such relevant evidence as a reasonable mind might accept as adequate to support a

                                  14   conclusion.” Andrews v. Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995). The reviewing court should

                                  15   uphold “such inferences and conclusions as the [Commissioner] may reasonably draw from the

                                  16   evidence.” Mark v. Celebrezze, 348 F.2d 289, 293 (9th Cir. 1965). If the evidence in the

                                  17   administrative record supports the ALJ’s decision and a different outcome, the court must defer to

                                  18   the ALJ’s decision and may not substitute its own decision. Tackett v. Apfel, 180 F.3d 1094, 1097–

                                  19   98 (9th Cir. 1999). “Finally, [a court] may not reverse an ALJ’s decision on account of an error

                                  20   that is harmless.” Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir. 2012).

                                  21

                                  22                                           GOVERNING LAW

                                  23         A claimant is considered disabled if (1) he or she suffers from a “medically determinable

                                  24   physical or mental impairment which can be expected to result in death or which has lasted or can

                                  25

                                  26
                                       417
                                             AR 858.
                                  27   418
                                             Id.
                                  28   419
                                             AR 858–59.

                                       ORDER – No. 18-cv-03107-LB                         37 
                                   1   be expected to last for a continuous period of not less than twelve months,” and (2) the

                                   2   “impairment or impairments are of such severity that he or she is not only unable to do his

                                   3   previous work but cannot, considering his age, education, and work experience, engage in any

                                   4   other kind of substantial gainful work which exists in the national economy. . . .” 42 U.S.C. §

                                   5   1382c(a)(3)(A) & (B). The five-step analysis for determining whether a claimant is disabled

                                   6   within the meaning of the Social Security Act is as follows. Tackett, 180 F.3d at 1098 (citing 20

                                   7   C.F.R. § 404.1520).

                                   8          Step One. Is the claimant presently working in a substantially gainful activity? If so,
                                              then the claimant is “not disabled” and is not entitled to benefits. If the claimant is
                                   9          not working in a substantially gainful activity, then the claimant’s case cannot be
                                              resolved at step one, and the evaluation proceeds to step two. See 20 C.F.R.
                                  10          § 404.1520(a)(4)(i).
                                  11          Step Two. Is the claimant’s impairment (or combination of impairments) severe? If
                                              not, the claimant is not disabled. If so, the evaluation proceeds to step three. See 20
                                  12          C.F.R. § 404.1520(a)(4)(ii).
Northern District of California
 United States District Court




                                  13          Step Three. Does the impairment “meet or equal” one of a list of specified
                                              impairments described in the regulations? If so, the claimant is disabled and is
                                  14          entitled to benefits. If the claimant’s impairment does not meet or equal one of
                                  15          the impairments listed in the regulations, then the case cannot be resolved at step
                                              three, and the evaluation proceeds to step four. See 20 C.F.R. § 404.1520(a)(4)(iii).
                                  16          Step Four. Considering the claimant’s RFC, is the claimant able to do any work that
                                  17          he or she has done in the past? If so, then the claimant is not disabled and is not
                                              entitled to benefits. If the claimant cannot do any work he or she did in the past, then
                                  18          the case cannot be resolved at step four, and the case proceeds to the fifth and final
                                              step. See 20 C.F.R. § 404.1520(a)(4)(iv).
                                  19
                                              Step Five. Considering the claimant’s RFC, age, education, and work experience, is
                                  20          the claimant able to “make an adjustment to other work?” If not, then the claimant is
                                              disabled and entitled to benefits. See 20 C.F.R. § 404.1520(a)(4)(v). If the claimant
                                  21          is able to do other work, the Commissioner must establish that there are a significant
                                              number of jobs in the national economy that the claimant can do. There are two ways
                                  22
                                              for the Commissioner to show other jobs in significant numbers in the national
                                  23          economy: (1) by the testimony of a vocational expert or (2) by reference to the
                                              Medical-Vocational Guidelines at 20 C.F.R., part 404, subpart P, app. 2.
                                  24
                                          For steps one through four, the burden of proof is on the claimant. At step five, the
                                  25
                                       burden shifts to the Commissioner. Gonzales v. Sec’y of Health & Human Servs., 784 F.2d 1417,
                                  26
                                       1419 (9th Cir. 1986).
                                  27

                                  28

                                       ORDER – No. 18-cv-03107-LB                       38 
                                   1                                                  ANALYSIS

                                   2         The plaintiff contends that the ALJ erred by failing to consider her mild mental limitations in

                                   3   assessing her RFC.420 The court agrees.

                                   4         In order to properly determine a claimant’s RFC, the ALJ must consider the claimant’s mental

                                   5   limitations in four broad functional areas: activities of daily living; social functioning;

                                   6   concentration, persistence, or pace; and episodes of decompensation. See 20 C.F.R.

                                   7   § 404.1520a(c)(3); Smith v. Colvin, No. 14-cv-05082-HSG, 2015 WL 9023486, at *8 (N.D. Cal.

                                   8   Dec. 16, 2015). The Code of Federal Regulations requires an ALJ to consider all of the claimant’s

                                   9   limitations when assessing her RFC, including any nonsevere mental limitations. 20 C.F.R.

                                  10   § 404.1545(a)(2) (“We will consider all of your medically determinable impairments of which we

                                  11   are aware, including your medically determinable impairments that are not ‘severe,’ . . . when we

                                  12   assess your residual functional capacity.”). Furthermore, SSR 96–8p provides:
Northern District of California
 United States District Court




                                  13               In assessing RFC, the adjudicator must consider only limitations and restrictions
                                                   imposed by all of an individual’s impairments, even those that are not “severe.”
                                  14               While a “not severe” impairment(s) standing alone may not significantly limit an
                                                   individual’s ability to do basic work activities, it may — when considered with
                                  15
                                                   limitations or restrictions due to other impairments — be critical to the outcome of a
                                  16               claim.

                                  17         Here, in determining the severity of the plaintiff’s impairments, the ALJ found that the
                                  18   plaintiff had “mild limitations” with respect to the four functional areas outlined in §
                                  19   404.1520a(c)(3).421 He therefore determined that the plaintiff’s mental impairments existed but
                                  20   were “nonsevere.”422 The ALJ stated that his step two determination was “not a residual functional
                                  21   capacity assessment.”423 That assessment, he recognized, “requires a more detailed assessment by
                                  22   itemizing various functions contained in the broad categories found in paragraph B of the adult
                                  23

                                  24

                                  25   420
                                             Motion for Summary Judgment – ECF No. 17 at 5–11.
                                  26   421
                                             AR 853.
                                       422
                                  27         Id.
                                       423
                                             Id.
                                  28

                                       ORDER – No. 18-cv-03107-LB                           39 
                                   1   mental disorders listings.”424 He explained that his RFC assessment “reflects the degree of

                                   2   limitation I found in the ‘paragraph B’ mental function analysis.”425 The ALJ, however, did not

                                   3   adequately account for the plaintiff’s mental limitations in determining her RFC.

                                   4         The defendant argues to the contrary, pointing to the ALJ’s weighing of Dr. Forman’s opinion

                                   5   that the plaintiff had no mental impairment.426 In according Dr. Forman’s opinion significant

                                   6   weight, the ALJ explained:

                                   7               She conducted a thorough clinical interview and evaluation. In particular, the
                                                   claimant’s activities of daily living appear unaffected by any psychological
                                   8               symptoms, and, apart from reports of occasional insomnia, the mental status
                                                   examination was unremarkable. Dr. Forman declined to diagnose the claimant with
                                   9
                                                   a mental impairment, and she opined that, with a GAF score of 75, the claimant’s
                                  10               symptoms were likely transient and were expected reactions to psychological
                                                   stressors. The clinical record shows that the claimant briefly and intermittently
                                  11               experienced mild anxiety secondary to family stressors [].427
                                  12   But the ALJ in no way attempted to reconcile Dr. Forman’s finding of no mental impairment with
Northern District of California
 United States District Court




                                  13   his own finding of “mild” mental impairments.428
                                  14         The same error occurred in Hutton v. Astrue, 491 F. App’x 850 (9th Cir. 2012).429 There, the
                                  15   ALJ found that a mild limitation in concentration, persistence, and pace due to the claimant’s
                                  16   PTSD was nonsevere. Id. at 850. In determining the RFC, the ALJ “excluded Hutton’s PTSD from
                                  17   consideration” because the ALJ found that Hutton was not credible. Id. The Ninth Circuit held,
                                  18

                                  19   424
                                             Id.
                                  20   425
                                             Id.
                                       426
                                  21         Cross-Mot. – ECF No. 18 at 4.
                                       427
                                             AR 857.
                                  22   428
                                             See AR 853, 857.
                                  23   429
                                          A number of district courts in this circuit follow Hutton. See, e.g., Barrera v. Berryhill, No. CV 17-
                                       07096-JEM, 2018 WL 4216693, at *5 (C.D. Cal. Sept. 5, 2018) (finding reversible error where ALJ
                                  24   did not consider nonsevere impairments in RFC assessment and offered only “boilerplate language”
                                       that she considered “all symptoms”); Gates v. Berryhill, No. ED CV 16-00049 AFM, 2017 WL
                                  25   2174401, at *3 (C.D. Cal. May 16, 2017) (rejecting Commissioner’s argument that one could “infer”
                                       that the ALJ considered plaintiff’s mild mental limitations as inconsistent with Hutton); Reddick v.
                                  26   Colvin, No.: 16cv00029 BTM (BLM), 2016 WL 3854580, at *4 (S.D. Cal. July 15, 2016) (remanding
                                       because ALJ did not include plaintiff’s mild mental restrictions in RFC assessment); Smith, 2015 WL
                                  27   9023486, at *8–*9 (same); Kramer v. Astrue, No.CV 12-5297-MLG, 2013 WL 256790 at *2–*3
                                       (C.D. Cal. Jan. 22, 3013) (same).
                                  28

                                       ORDER – No. 18-cv-03107-LB                         40 
                                   1   “while the ALJ was free to reject Hutton’s testimony as not credible, there was no reason for the

                                   2   ALJ to disregard his own finding that Hutton’s nonsevere PTSD caused some ‘mild’ limitations in

                                   3   the areas of concentration, persistence or pace.” Id. at 851.

                                   4         As in Hutton, the ALJ did not discuss or give reasoned consideration of the plaintiff’s

                                   5   depression and anxiety in his RFC assessment. The ALJ did not explain that he had considered the

                                   6   mild mental limitations or nonsevere impairments and offered only boilerplate language that the

                                   7   plaintiff’s RFC “reflects the degree of limitation I found in ‘paragraph B’ mental function

                                   8   analysis.”430 See Smith, 2015 WL 9023486, at *8–*9 (finding nearly the exact same statement

                                   9   insufficient for purposes of the RFC analysis). While the ALJ was not required to include properly

                                  10   rejected medical-opinion evidence of other providers, he could not disregard his own finding that

                                  11   the plaintiff had mild mental limitations.431 See 20 C.F.R. § 404.1545(a)(2); Hutton, 491 F. App’x

                                  12   at 850 (holding that while the ALJ was free to reject the claimant’s testimony as not credible, he
Northern District of California
 United States District Court




                                  13   could not disregard his own finding that the claimant had some mild mental limitations); Curtis v.

                                  14   Comm’r of Soc. Sec., 584 F. App’x 390, 391 (9th Cir. 2014) (“Although the ALJ wrote that he

                                  15   considered ‘[a]ll impairments, severe and non-severe,’ in determining [the claimant’s] residual

                                  16   functional capacity (RFC), we are unable to determine on the record before us whether the ALJ

                                  17   adequately considered [the claimant’s] mental health limitations.”). Moreover, the ALJ’s VE

                                  18   hypotheticals did not take into account the plaintiff’s mental limitations, although VE Hughes

                                  19   testified that an individual limited to unskilled work due to the severity of her mental impairments

                                  20   could not work as a circuit-board inspector.432

                                  21         These errors were not “‘inconsequential to the ultimate nondisability determination,’” and

                                  22   were not harmless. See Molina, 674 F.3d at 1115 (internal citation omitted). On this record, the

                                  23   court cannot determine what would have happened had the ALJ considered the plaintiff’s mild

                                  24

                                  25   430
                                             AR 853.
                                       431
                                  26         See AR 853.
                                       432
                                          At the February 13, 2018 hearing, the plaintiff’s attorney suggested that the plaintiff would be
                                  27   limited to unskilled work due to “the severity of her mental impairments.” AR 883. VE Hughes
                                       testified that an individual limited to unskilled work could not perform the circuit-board inspector job
                                  28   because it required semi-skilled work. Id.

                                       ORDER – No. 18-cv-03107-LB                         41 
                                   1   mental impairments when assessing the RFC or how the vocational experts would have testified

                                   2   had that limitation been included in the hypotheticals posed. See Gates, 2017 WL 2174401, at *3.

                                   3   The court thus finds it necessary to remand for further proceedings to fully and correctly assess the

                                   4   plaintiff’s RFC.

                                   5

                                   6                                            CONCLUSION

                                   7       The court grants the plaintiff’s motion for summary judgment, denies the Commissioner’s

                                   8   cross-motion for summary judgment, and remands the case for further proceedings consistent with

                                   9   this order.

                                  10

                                  11       IT IS SO ORDERED.

                                  12       Dated: March 10, 2019
Northern District of California
 United States District Court




                                  13                                                   ______________________________________
                                                                                       LAUREL BEELER
                                  14                                                   United States Magistrate Judge
                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28

                                       ORDER – No. 18-cv-03107-LB                       42 
